DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JOHN D. MARSHALL,
                             Appellant,

                                    v.

      ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY,
    JEFF CATO, JARED SMOKE, KEVIN SNYDER, ERIC FARRONE,
   JOSEPH BARONE, PETER LANE, GEICO, GENERAL INSURANCE
          COMPANY, LESLIE STEIN and MARCUS STEIN,
                         Appellees.

                              No. 4D19-2244

                           [February 6, 2020]

  Appeal of a nonfinal appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; David Haimes, Judge; L.T. Case No.
CACE 17-16645 (21).

   John D. Marshall, Lighthouse Point, pro se.

   Jacqueline G. Emanuel and Thomas G. Guzda of Knoerr & Emanuel,
P.A., for appellees Allstate Fire and Casualty Insurance Company and
Kevin Snyder.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GERBER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.